Exhibit 10.42
SLM CORPORATION
Executive Severance Plan for Senior Officers
The effective date of the Plan is May 22, 2009.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
NAME, PURPOSE AND EFFECTIVE DATE
     1.01 Name and Purpose of Plan. The name of this plan is the SLM Corporation
Executive Severance Plan for Senior Officers (“Plan”). The purpose of the Plan
is to provide compensation and benefits to certain senior level officers of SLM
Corporation (the “Corporation”) upon employment termination.
     1.02 Effective Date. The effective date of the Plan is May 22, 2009. The
compensation and benefits payable under the Plan are payable upon certain
employment terminations that occur after the effective date of this Plan.
     1.03 Employment Contracts Govern; Change in Control Severance Plan. To the
extent that an Eligible Officer is a party to an employment or other contract or
agreement that provides for any severance payments upon such Eligible Officer’s
termination of employment with the Corporation, then that contract or agreement
governs, and not this Plan. Upon the expiration of such contract or agreement,
this Plan will govern. In addition, to the extent that the Change in Control
Severance Plan for Senior Officers provides for severance payments upon an
Eligible Officer’s termination of employment with the Corporation, then that
Plan will govern, and not this Plan.
     1.04 ERISA Status. This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.
ARTICLE 2
DEFINITIONS
     The following words and phrases have the following meanings unless a
different meaning is plainly required by the context:
     2.01 “Average Bonus” means the annualized performance bonus compensation
calculated under this Plan for the rolling 24-month period immediately prior to
the Eligible Officer’s Termination Date, including as a full month the month
during which the Termination Date occurs. An example of a calculation of the
Average Bonus portion of a Severance Payment according to the Plan is attached
hereto as Exhibit A. For purposes of calculating Average Bonus under this Plan
for the current fiscal year, the Eligible Officer’s base salary and target bonus
at the Termination Date will be used and the Corporate performance scores from
all completed quarters during the relevant portion of the fiscal year will be
used. Notwithstanding anything to the contrary herein, if an Eligible Officer
has fewer than 24 months of employment with the Corporation as of his or her
Termination Date, then “Average Bonus” means the annualized performance bonus
compensation calculated as described above but prorated for the portion of the
The effective date of the Plan is May 22, 2009.

 



--------------------------------------------------------------------------------



 



rolling 24 month period that is represented by the time from the Eligible
Officer’s date of hire to the Eligible Officer’s Termination Date. An example of
a calculation of the Average Bonus portion of a Severance Payment according to
the previous sentence is attached hereto as Exhibit B.
     2.02 “Base Salary” means the annual base rate of compensation payable to an
Eligible Officer at the time of a Termination Event, such annual base rate of
compensation not reduced by any pre-tax deferrals under any tax-qualified plan,
non-qualified deferred compensation plan, qualified transportation fringe
benefit plan under Code Section 132(f), or cafeteria plan under Code Section 125
maintained by the Corporation, but excluding the following: incentive or other
bonus plan payments, accrued vacation, commissions, sick leave, holidays, jury
duty, bereavement, other paid leaves of absence, short-term disability payments,
recruiting/job referral bonuses, severance, hiring bonuses, long-term disability
payments, payments from a nonqualified deferred compensation plan maintained by
the Corporation, or amounts paid on account of the exercise of stock options or
on account of the award or vesting of restricted or performance stock or other
stock-based compensation. Notwithstanding anything to the contrary herein, Base
Salary will include the two-year average of any amounts included (or to be
included) in the taxable income of the Eligible Officer during the rolling
two-year period immediately prior to the Termination Date on account of vesting
of restricted or performance stock granted by the Corporation on the terms
contained therein.
     2.03 “Board of Directors” means the Board of Directors of SLM Corporation.
     2.04 “For Cause” means a determination by the Committee (as defined herein)
that there has been a willful and continuing failure of an Eligible Officer to
perform substantially his duties and responsibilities (other than as a result of
Eligible Officer’s death or Disability) and, if in the judgment of the Committee
such willful and continuing failure may be cured by an Eligible Officer, that
such failure has not been cured by an Eligible Officer within ten (10) business
days after written notice of such was given to Eligible Officer by the
Committee, or that Eligible Officer has committed an act of Misconduct (as
defined below). For purposes of this Plan, “Misconduct” means: (a) embezzlement,
fraud, conviction of a felony crime, pleading guilty or nolo contendere to a
felony crime, or breach of fiduciary duty or deliberate disregard of the
Corporation’s Code of Business Code; (b) personal dishonesty of Eligible Officer
materially injurious to the Corporation; (c) an unauthorized disclosure of any
Proprietary Information; or (d) competing with the Corporation while employed by
the Corporation or during the Restricted Period, in contravention of the
non-competition and non-solicitation agreements substantially in the form
provided in Exhibit C upon termination of employment.
     2.05 “Termination of Employment For Good Reason” means: (a) a material
reduction in the position or responsibilities of the Eligible Officer not
including a change in title only; (b) a reduction in Eligible Officer’s Base
Salary or a material reduction in Eligible Officer’s compensation arrangements
(provided that variability in the value of stock-based compensation or in the
compensation provided under the SLM Corporation Incentive Plan or a successor
plan will not be deemed to cause a material reduction in compensation); or (c) a
relocation of the Eligible Officer’s primary work location to a distance of more
than seventy-five (75) miles from its location. If an Eligible Officer continues
his or her employment with the Corporation for more than six months after the
occurrence of an event described above that constitutes a Termination for
The effective date of the Plan is May 22, 2009.

2



--------------------------------------------------------------------------------



 



Good Reason, then the Eligible Officer shall be deemed to have given his or her
consent to such event and the Eligible Officer shall not be eligible for a
Severance Payment under this Plan as a result of that event and shall be deemed
to have waived all rights in regard to such event.
     2.06 “Termination Date” means the Eligible Officer’s last date of
employment with the Corporation.
     2.07 “Termination of Eligible Officer’s Employment Without Cause” means
termination of an Eligible Officer’s employment by the Corporation for any
reason other than “For Cause” or on account of death or disability, as defined
in the Corporation’s long-term disability policy in effect at the time of
termination (“Disability”).
ARTICLE 3
ELIGIBILITY AND BENEFITS
     3.01 Eligible Officers. Officers of SLM Corporation at the level of Senior
Vice President and above are eligible for benefits under this Plan (each an
“Eligible Officer”).
     3.02 Severance Benefits. (a) An Eligible Officer will be entitled to
receive a severance payment (“Severance Payment”) and continuation of medical
and dental insurance benefits and outplacement services, all as provided herein,
after any of the following events (each a “Termination Event”): (I) Termination
of Employment for Good Reason, provided that if such termination is on account
of a decision to resign due to clause (a) of the definition of “Termination by
Eligible Officer For Good Reason,” such Eligible Officer continues his or her
employment for a transition period mutually agreed to by the Corporation and the
Executive Officer or (II) upon a Termination of Eligible Officer’s Employment
Without Cause or (III) upon mutual agreement of the Corporation and an Eligible
Officer.
          (b) The amount of the Severance Payment will equal the sum of the
Eligible Officer’s Base Salary plus the Eligible Officer’s Average Bonus times a
multiplier. The multiplier for Eligible Officers with the title of Chief
Executive Officer will be two (2). The multiplier for Eligible Officers with a
title higher than Executive Vice President, such as Senior Executive Vice
President and Vice Chairman but not including the Chief Executive Officer, will
be 1 1/2 (one and one half). The multiplier for all other Eligible Officers will
be one (1). Contingent upon signing the Confidential Agreement and Release, the
Severance Payment will be made to the Eligible Officer in a single lump sum cash
payment within forty-five (45) calendar days after the Eligible Officer’s
Termination Date. Notwithstanding anything to the contrary herein, in no event
shall a Severance Payment paid to an Eligible Officer hereunder exceed the
Eligible Officer’s Base Salary plus incentive bonus multiplied by three (the
“Payment Limit”), and if a Severance Payment hereunder were to exceed such
amount, then such payment shall be reduced to the highest amount that does not
exceed the Payment Limit.
          (c) For eighteen (18) months (or twenty-four (24) months if the
Eligible Officer is the Chief Executive Officer) following the Eligible
Officer’s Termination Date, the Eligible Officer and his or her eligible
dependents or survivors will be entitled to continue to participate in any
medical and dental insurance plans generally available to the senior management
of the
The effective date of the Plan is May 22, 2009.

3



--------------------------------------------------------------------------------



 



Corporation, as such plans may be in effect from time to time on the terms
generally applied to actively employed senior management of the Corporation,
including any Eligible Officer cost-sharing provision. An Eligible Officer and
his or her eligible dependents will cease to be covered under the foregoing
medical and/or dental insurance plans if he or she becomes eligible to obtain
coverage under medical and/or dental insurance plans of a subsequent employer.
          (d) An Eligible Officer will be entitled to receive outplacement
services from the Corporation or the Corporation’s service provider(s.)
          (e) Upon a Termination Event, to the extent already provided in the
terms and conditions of an Eligible Officer’s equity grants, all outstanding and
unvested equity awards held by an Eligible Officer and granted by the
Corporation before May 22, 2009 will become vested and non-forfeitable. Any
outstanding and unvested equity awards held by an Eligible Officer and granted
after May 22, 2009 shall be governed by the terms and conditions applicable to
such grants.
          (f) All payments and benefits provided under this Section 3.02 are
conditioned on the Eligible Officer’s continuing compliance with this Plan and
the Eligible Officer’s execution (and effectiveness) of a release of claims and
covenant not to sue and non-competition and non-solicitation agreements
substantially in the form provided in Exhibit C hereto.
     3.03 Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Committee determines, in its sole discretion, that any payments
or benefits to be provided hereunder to or for the benefit of an Eligible
Officer who is also a “specified employee” (as such term is defined under
Section 409A(a)(2)(B)(i) of the Code or any successor or comparable provision)
would be subject to the additional tax imposed under Section 409A(a)(1)(B) of
the Code or any successor or comparable provision, the commencement of such
payments and/or benefits will be delayed until the earlier of (x) the date that
is six months following the Termination Date or (y) the date of the Eligible
Officer’s death (such date is referred to herein as the “Distribution Date”). In
the event that the Committee determines that the commencement of any of the
benefits to be provided under Section 3.03(b) are to be delayed pursuant to the
preceding sentence, the Corporation will require the Eligible Officer to bear
the full cost of such benefits until the Distribution Date at which time the
Corporation will reimburse the Designated Employee for all such costs.
ARTICLE 4
WELFARE BENEFIT COMMITTEE
     4.01 Welfare Benefit Plan Committee. The Plan will be administered by the
Welfare Benefit Plan Committee, appointed by and serving at the pleasure of the
Board of Directors and consisting of at least three (3) officers of the
Corporation (the “Committee”).
     4.02 Powers. The Committee will have full power, discretion and authority
to interpret, construe and administer the Plan and any part hereof, and the
Committee’s interpretation and construction hereof, and any actions hereunder,
will be binding on all persons for all purposes. The Committee will provide for
the keeping of detailed, written minutes of its actions. The
The effective date of the Plan is May 22, 2009.

4



--------------------------------------------------------------------------------



 



Committee, in fulfilling its responsibilities may (by way of illustration and
not of limitation) do any or all of the following:
          (i) allocate among its members, and/or delegate to one or more other
persons selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;
          (ii) designate one or more of its members to sign on its behalf
directions, notices and other communications to any entity or other person;
          (iii) establish rules and regulations with regard to its conduct and
the fulfillment of its responsibilities under the Plan;
          (iv) designate other persons to render advice with respect to any
responsibility or authority pursuant to the Plan being carried out by it or any
of its delegates under the Plan; and
          (v) employ legal counsel, consultants and agents as it may deem
desirable in the administration of the Plan and rely on the opinion of such
counsel.
     4.03 Action by Majority. The majority of the members of the Committee in
office at the time will constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee will be by the vote of the
majority at any meeting or by written instrument signed by the majority.
ARTICLE 5
CLAIM FOR BENEFITS UNDER THIS PLAN
     5.01 Claims for Benefits under this Plan. A condition precedent to receipt
of severance benefits is the execution of an unaltered release of claims in form
and substance prescribed by the Corporation. If an Eligible Officer believes
that an individual should have been eligible to participate in the Plan or
disputes the amount of benefits under the Plan, such individual may submit a
claim for benefits in writing to the Committee within sixty 60 days after the
individual’s termination of employment. If such claim for benefits is wholly or
partially denied, the Committee will within a reasonable period of time, but no
later than 90 days after receipt of the written claim, notify the individual of
the denial of the claim. If an extension of time for processing the claim is
required, the Committee may take up to an additional 90 days, provided that the
Committee sends the individual written notice of the extension before the
expiration of the original 90-day period. The notice provided to the individual
will describe why an extension is required and when a decision is expected to be
made. If a claim is wholly or partially denied, the denial notice: (1) will be
in writing, (2) will be written in a manner calculated to be understood by the
individual, and (3) will contain (a) the reasons for the denial, including
specific reference to those plan provisions on which the denial is based; (b) a
description of any additional information necessary to complete the claim and an
explanation of why such information is necessary; (c) an explanation of the
steps to be taken to appeal the adverse determination; and (d) a statement of
the individual’s right to bring a civil action under section 502(a) of ERISA
following an adverse decision after appeal. The Committee will have full
discretion consistent with their fiduciary
The effective date of the Plan is May 22, 2009.

5



--------------------------------------------------------------------------------



 



obligations under ERISA to deny or grant a claim in whole or in part. If notice
of denial of a claim is not furnished in accordance with this section, the claim
will be deemed denied and the claimant will be permitted to exercise his rights
to review pursuant to Section 9.02 and 9.03.
     5.02 Right to Request Review of Benefit Denial. Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.
     5.03 Disposition of Claim. The Committee will deliver to the individual a
written decision on the claim promptly, but not later than 60 days after the
receipt of the individual’s written request for review, except that if there are
special circumstances which require an extension of time for processing, the
60-day period will be extended to 120 days; provided that the appeal reviewer
sends written notice of the extension before the expiration of the original
60-day period. If the appeal is wholly or partially denied, the denial notice
will: (1) be written in a manner calculated to be understood by the individual,
(2) contain references to the specific plan provision(s) upon which the decision
was based; (3) contain a statement that, upon request and free of charge, the
individual will be provided reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits; and
(4) contain a statement of the individual’s right to bring a civil action under
section 502(a) of ERISA.
     5.04 Exhaustion. An individual must exhaust the Plan’s claims procedures
prior to bringing any claim for benefits under the Plan in a court of competent
jurisdiction.
ARTICLE 6
MISCELLANEOUS
     6.01 Successors. (a) Any successor (whether direct or indirect and whether
by purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation’s business and/or assets, or all or
substantially all of the business and/or assets of a business segment of the
Corporation will be obligated under this Plan in the same manner and to the same
extent as the Corporation would be required to perform it in the absence of a
succession.
          (b) This Plan and all rights of the Eligible Officer hereunder will
inure to the benefit of, and be enforceable by, the Eligible Officer’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     6.02 Creditor Status of Eligible Officers. In the event that any Eligible
Officer acquires a right to receive payments from the Corporation under the
Plan, such right will be no greater than the right of any unsecured general
creditor of the Corporation.
The effective date of the Plan is May 22, 2009.

6



--------------------------------------------------------------------------------



 



     6.03 Facility of Payment. If it will be found that (a) an Eligible Officer
entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefor, and
(b) another person or an institution is then maintaining or has custody of such
Eligible Officer, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (b) above, and the release will be a valid and complete discharge
for the payment.
     6.04 Notice of Address. Each Eligible Officer entitled to benefits under
the Plan must file with the Corporation, in writing, his post office address and
each change of post office address. Any communication, statement or notice
addressed to such Eligible Officer at such address will be deemed sufficient for
all purposes of the Plan, and there will be no obligation on the part of the
Corporation to search for or to ascertain the location of such Eligible Officer.
     6.05 Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.
     6.06 Choice of Law. The Plan shall be construed, regulated and administered
under the laws of the Commonwealth of Virginia (excluding the choice-of-law
rules thereto), except that if any such laws are superseded by any applicable
Federal law or statute, such Federal law or statute shall apply.
     6.07 Construction. Whenever used herein, a masculine pronoun shall be
deemed to include the masculine and feminine gender, a singular word shall be
deemed to include the singular and plural and vice versa in all cases where the
context requires.
     6.08 Termination; Amendment; Waiver. (a) Prior to the occurrence of a
Termination Event, the Board of Directors, or a delegated Committee of the
Board, may amend or terminate the Plan at any time and from time to time.
Termination or amendment of the Plan will not affect any obligation of the
Corporation under the Plan which has accrued and is unpaid as of the effective
date of the termination or amendment. Unless and until a Termination Event shall
have occurred, an Eligible Officer shall not have any vested rights under the
Plan or any agreement entered into pursuant to the Plan.
          (b) From and after the occurrence of a Termination Event, no provision
of this Plan shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Eligible Officer
and by an authorized officer of the Corporation (other than the Eligible
Officer). No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.
          (c) Notwithstanding anything herein to the contrary, the Board of
Directors may, in its sole discretion, amend the Plan (which amendment shall be
effective upon its adoption or at such other time designated by the Board of
Directors) at any time prior to a Termination Event as may be necessary to avoid
the imposition of the additional tax under Section 409A(a)(1)(B) of the Code;
provided, however, that any such amendment shall be implemented in such a manner
as to
The effective date of the Plan is May 22, 2009.

7



--------------------------------------------------------------------------------



 



preserve, to the greatest extent possible, the terms and conditions of the Plan
as in existence immediately prior to any such amendment.
     6.09 Whole Agreement. This Plan contains all the legally binding
understandings and agreements between the Eligible Officer and the Corporation
pertaining to the subject matter thereof and supersedes all such agreements,
whether oral or in writing, previously entered into between the parties.
     6.10 Withholding Taxes. All payments made under this Plan will be subject
to reduction to reflect taxes required to be withheld by law.
     6.11 No Assignment. The rights of an Eligible Officer to payments or
benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 6.11 shall be void.
The effective date of the Plan is May 22, 2009.

8